Title: To Thomas Jefferson from George Washington, 18 July 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Qrs. near Passaick Falls July 18. 1780

I had the honor a few days ago, to receive Your Excellency’s Letter of the 2d Instant, and at the same time one from General Muhlenburg, inclosing the Return you had requested him to send me. I am exceedingly obliged to Your Excellency for your attention in this affair, and beg leave to refer You to the inclosed Copy of a Letter, addressed to Major General Gates if he should be at Fredericksburg or Richmond, and if not to General Muhlenburg, for the Arrangement I have made, with respect to the Levies in contemplation to be raised by the State when You wrote, and of the Officers to command them. It is the best that has occurred to me, under a consideration of all circumstances, and I shall be happy if it meets your approbation. It is to be wished there were more Officers, but any New appointments except to Insigncies, would be considered as injurious and would be the source of infinite complaints and confusion. I have entreated Genl. Muhlenburg to whom I have written and thro him, the Whole of the Officers, to use every possible exertion to collect and discipline the Men and reminded them, that the charge of fitting a New Army or at least the Troops of a whole State for the field, had devolved on them; and as these  should act, so would be their reputation. I hope they will avail themselves of the occasion to distinguish themselves and will do all in their power to qualify the Men for service. How the force will be applied I can’t determine at present; but whether it shall be directed to either Object, this or the Southern Army, or a part to both, the necessity for its being ready is equal and most pressing. It gives me great pleasure to find that the Men are to serve for Eighteen Months and it would have been still more fortunate and more to our interest if they could have been obtained for the War. Short inlistments have subjected Us to such distresses, to such enormous expences, have so intimately hazarded our liberties that I never reflect upon them, but with a degree of horror. The consideration is the more painful now, from the unhappy state of our finances, and as at the close of the present year, All the Levies now raising under the most extravagant bounties, will disband, except Yours and those of Maryland <who, convinced of this fatal policy, is exerting herself to engage hers on a permanent footing&. At this period we shall be again reduced, and it may be within the compass of things for the States to suffer greater insults even, than those they experienced in the late incursions of the Enemy in Jersey.
I very sincerely congratulate Your Excellency on the arrival of the Armament from France. The fleet got into Rhode Island on the 11th. This very generous succour must fill every Friend to America with gratitude towards the Prince and Nation who have sent it, and I trust will be answered by correspondent exertions and the best of good Offices on our part. But I am also to inform Your Excellency that Adml. Greaves has since arrived (on the 13) off Sandy Hook, with Six Ships of the line. This is an unlucky incident and at present embarrassing, tho it may not eventually be injurious.
I have the Honor to be with very great respect & esteem Your Excellency’s Most Obedt St.,

G W

